Citation Nr: 0833640	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-23 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
Department of Veterans Affairs benefits for his minor child 
S.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active duty service from June 1978 to May 
1985.  The appellant seeks increased apportionment benefits 
for S., who is the minor child of the veteran.  The appellant 
is the custodial parent for S.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 special apportionment decision of a 
Department of Veteran's Affairs (VA) Regional Office (RO) 
that awarded a special apportionment of $86.00 per month to 
the veteran's minor child.  In July 2008, the appellant 
testified before the undersigned at a video conference 
hearing from the RO.


FINDINGS OF FACT

1.  The veteran is in receipt of VA disability compensation 
benefits at the 100 percent rate.

2.  The veteran's minor child, S., does not reside with the 
veteran; she resides with the appellant who is the custodial 
parent.

3.  The veteran is not reasonably discharging his 
responsibility for S.'s support.


4.  An increased apportionment of the veteran's VA benefits 
to his minor child of an additional $75 per month of his VA 
compensation benefits would not constitute undue financial 
hardship on the veteran.


CONCLUSION OF LAW

The criteria for an increased apportionment of the veteran's 
VA disability compensation benefits totaling an additional 
$75 per month of the payment of those benefits for his minor 
child, S., are met.  38 U.S.C.A. § 5307 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.23(d), 3.450, 3.451, 3.452, 3.453 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal involves a contested claim for an apportionment 
of the veteran's VA compensation benefits.  Although not 
specifically addressing the apportionment statute (38 
U.S.C.A. § 5307), the United States Court of Appeals for 
Veterans Claims (Court) has held that VA's duties to notify 
claimants under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107, do not apply to claims predicated on chapter 53 of 
title 38 of the U.S. Code, which concerns special provisions 
relating to VA benefits.  See Lueras v. Principi, 18 Vet. 
App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  
This does not, however, obviate the necessity of informing 
each party of the evidence necessary to substantiate their 
claims.  See Barger, supra.

The Board notes that the "benefit-of-the-doubt" rule does not 
apply in simultaneously contested claims (such as this case) 
because the benefit of the doubt cannot be given to both the 
appellant and the veteran.  See Elias v. Brown, 10 Vet. App. 
259, 263 (1997).

Specifically, the RO sent correspondence in January 2004 to 
both parties addressing apportionment matters.  The 
correspondence also discussed specific evidence and 
requirements applicable to the claim on appeal.  The 
statement of the case (SOC) provided further information and 
was sent to the parties in January 2005.  The veteran has 
been made aware that the appellant contends that an increased 
apportionment is sought.  Cumulatively, both parties were 
furnished information which discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, and the pertinent laws and regulations, 
and the reasons for the RO's decision.

An apportionment claim is a "contested claim" and is subject 
to special procedural regulations.  See 38 C.F.R. §§ 19.100, 
19.101, and 19.102.  VA has provided each party notices and 
determinations related to the contested claim and has advised 
each party of the applicable laws and regulations.  

Thus, VA has made all efforts to notify and to assist the 
parties with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the parties' possession.  Thus, the VA has satisfied its 
"duty to notify" the parties.

In addition, VA has obtained all relevant, identified, and 
available evidence.  In summary, the Board finds that "it is 
difficult to discern what additional guidance VA could have 
provided to the parties regarding what further evidence they 
should submit to substantiate their claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to 
the claimant).

According to VA statute, if the veteran's child is not in his 
custody, all or any part of compensation payable on account 
of any veteran may be apportioned as is prescribed by the 
Secretary of Veterans Affairs.  38 U.S.C.A. § 5307; see also 
§ 3.452(a).  

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450.  An 
apportionment may be paid if the veteran's child is not 
residing with the veteran and the veteran is not reasonably 
discharging his or her responsibility for the support of that 
child.  38 C.F.R. § 3.450 (a)(1)(ii).  If a veteran is 
providing for his dependent, however, under 38 C.F.R. 
§ 3.450(c), no apportionment may be made.

The Court has held that it is not necessary for the claimant 
to establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

The second type is a "special" apportionment which may be 
paid pursuant to 38 C.F.R. § 3.451, and without regard to any 
other provision relating to apportionment, where hardship is 
shown to exist on the part of the veteran's dependent.  In 
such cases, compensation may be apportioned between the 
veteran and his dependents on the basis of the facts of the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  

In determining the basis for special apportionment, the 
following facts are to be considered: the amount of VA 
benefits payable, other income and resources of the veteran 
and of the dependents who are claiming apportionment, and the 
special needs of the veteran, his or her dependents and/or 
the apportionment claimants.  38 C.F.R. § 3.451.  

The special apportionment was apparently designed to provide 
for an apportionment in situations where a veteran is 
reasonably discharging his responsibility for the support of 
any claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving "dependents" additional support.  See, e. g., Vet. 
Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. 
Reg. No. 6(c), 4 (June 1934).

In December 2003, the appellant contacted VA seeking an 
apportionment of the veteran's VA disability compensation 
benefits which are being paid at the 100 percent rate.  She 
stated that the veteran was not supporting their child, S.  
VA sent the appellant and the veteran letters in January 2004 
in order to obtain pertinent financial information.  

In March 2004, the appellant responded.  She indicated that 
the household income exceeded household expenses by about 
$155.  She reported that the veteran was not providing any 
support for their daughter.  

In a March 2004 Special Apportionment Decision, the RO 
awarded the appellant, on behalf of S., the amount of 
additional benefits received by the veteran for his dependent 
child, $86 at that time.  The appellant appealed that 
determination and requested an increase in the amount of the 
apportionment.  The appellant, on behalf of S., was awarded a 
general apportionment as the veteran was not discharging his 
financial duties; this was the appropriate type of 
apportionment.  

In December 2004, a financial statement was received from the 
veteran.  He indicated that his monthly income exceeded 
expenses by over $1300; however, he indicated that he would 
be moving into an apartment which would cost more money.  At 
that time, he was not paying rent.  He previously had rented 
a residence for about $216 per month.  

In January 2005, additional financial information was 
received from the appellant.  She indicated that monthly 
household income was exceeded by expenses by $1322.  

Thereafter, the appellant apparently went to her State Child 
Support Enforcement Division to obtain monetary support from 
the veteran for S.  The result was that the veteran was 
ordered to pay $276.39 per month with an additional $50 a 
month to repay the support monies (exceeding $8,700) that the 
veteran was in arrears for not paying already.  

Thereafter, there was no update of information from the 
veteran regarding his financial status.  He was sent a letter 
in July 2006 which informed him that the appeal was being 
certified to the Board and that he could submit additional 
evidence.  He did not do so.  

The veteran was responsible to submit supporting evidence; if 
he wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Dusek v. 
Derwinski, 2 Vet. App. 522 (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991)).

The appellant testified at a Travel Board hearing in July 
2008.  The appellant testified that the veteran was even 
further in arrears with regard to the support payments, 
around $30,000.  She reported that he had not paid any 
support monies and that she had attempted to collect the 
monies.  She had hired an attorney and had done what she 
could.  Nevertheless, no payments had been made.  She stated 
that her income increased because she had to take on extra 
work in addition to her teaching job in order to support her 
daughter.  At times, she has been working three jobs 
including her regular teaching job, a night job, and a 
proctoring job on the weekends.  In addition, her daughter 
had worked in order to help pay for her lunch money at 
school.  Nevertheless, the appellant was not able to 
adequately provide for her all of the time and she was 
currently in need of new shoes.  Still, the appellant stated 
that the veteran provided nothing and did not give his 
daughter any gifts, any extras, or any basic necessities.  
She indicated that she was coming up $150-175 short per 
month.  She was credible in her testimony.  

The Board must conclude that the veteran has not been 
reasonably discharging his responsibility for support.  See 
38 C.F.R. § 3.450.  Therefore, entitlement to a general 
apportionment of the veteran's VA benefits on behalf of his 
minor child was warranted, as noted.  Consideration of a 
"special apportionment" was not in order since the veteran 
was not reasonably discharging his duties, per above.  

The question remains as to whether an increase is warranted 
in the amount of the apportionment.  The appellant was 
awarded, on behalf of their child, the amount of additional 
benefits that the veteran was being paid for having a 
dependent child.  

Rates of apportionment are to be determined under the 
standards set forth in 38 C.F.R. § 3.451.  See 38 C.F.R. § 
3.453.  Even though 38 C.F.R. § 3.451 governs "special 
apportionments," it also sets forth the standards regarding 
amounts to be apportioned.  38 C.F.R. § 3.451 stipulates that 
ordinarily, apportionment of more than 50 percent of the 
veteran's benefits is ordinarily considered to constitute 
undue hardship on him, but apportionment of less than 20 
percent of his benefits is ordinarily considered insufficient 
to constitute a reasonable basis for any apportionee.

That being noted, the Board must take into considering the 
totality of the circumstances to include the need of the 
veteran, as these are his benefits, as well as the need of 
his dependent as VA may apportion any part of compensation 
payable to the veteran.  The Board has considered that the 50 
percent and 20 percent guidelines referenced above are 
"ordinarily" to be considered.  However, the Board must 
also consider the amount of VA benefits payable, other income 
and resources of the veteran and of the dependents who are 
claiming apportionment, and the special needs of the veteran, 
his or her dependents and/or the apportionment claimants.  

As noted, the veteran has been paid at the 100 percent rate 
and is considered by VA to be unemployable.  The evidence 
does not show nor does the veteran contend that he has 
experienced any financial hardship.  According to his last 
financial statement, he was using less than half of his 
income from VA to support himself.  He provided no further 
updated to that information, as noted above.  As such, there 
is no basis to find that the veteran currently has any 
financial hardship.  

The Board finds that the appellant, on behalf of S., is 
entitled to an apportionment of an additional $75 per month 
of the veteran's monthly VA payments.  The appellant has 
provided sworn testimony that there is at least a $150 
shortfall per month that has required her to work extra jobs.  
The Board finds reasonable that the veteran's child generates 
half of those expenses.  As such, the Board finds that the 
appellant should be awarded that additional $75 on the 
child's behalf.  

The Board notes that this amount, the $75 in addition to the 
original apportionment, is more than the veteran receives by 
virtue of the fact that he has a dependent child (the amount 
originally apportioned) and is less than the 20 percent 
amount of apportionment indicated in 38 C.F.R. § 3.451.  In 
considering the record, the appellant has sufficiently 
established that she is unable to meet her expenses for the 
veteran's dependent child on her own, without having to 
resort of extraordinary means, including working three jobs.  
However, she is employed and has been covering a substantial 
amount of those expenses.  The veteran clearly is not 
discharging his fiscal responsibilities to his daughter.  
There is no reason for him to receive additional benefits 
based on her dependency; hence the original apportionment.  

The Board recognizes that the veteran's compensation benefits 
represent his award from VA based on his disability status; 
however, the Board is permitted to apportion any amount of 
his benefits, as long as it does not cause him undue 
hardship.  The Board finds that the appellant, on behalf of 
the veteran's minor child, should be apportioned an 
additional $75 per month of the veteran's benefits.  This 
amount is reasonable in light of her income, her expenses, 
and her credible testimony which specified the monetary 
deficit in this case.  This increase is warranted as the 
veteran does not reasonably discharge his support duties.  
The Board finds that this increase would not result in undue 
financial hardship to the veteran.  The Board recognizes that 
the veteran indicated that his expenses were increasing due 
to rent.  However, he has not provided that information.  
Prior information indicated that he had paid about $216 for 
rent.  The appellant pays $300 for rent.  Even though the 
veteran has neglected to inform VA of his current rent 
payment, based on those figures, his income would still 
exceed his expenses, significantly, after the apportionment.  
The veteran did not report having any debts or other 
outstanding financial obligations, other than everyday living 
expenses.  

Thus, the criteria for an increased apportionment of the 
veteran's VA disability compensation benefits totaling an 
additional $75 per month of the payment of those benefits, 
for his minor child, S., are met. 


ORDER

An increased apportionment of the veteran's VA disability 
compensation benefits totaling an additional $75 per month of 
those benefits, for his minor child, S., is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


